EXHIBIT Independent Auditors’ Consent The Board of Directors Vermont Yankee Nuclear Power Corporation: We consent to the incorporation by reference in the registration statement on Form S-3 of Central Vermont Public Service Corporation of our report dated February 13, 2008 with respect to the balance sheets of Vermont Yankee Nuclear Power Corporation as of December 31, 2007 and 2006, and the related statements of income, stockholders’ equity and cash flows for each of the years in the three-yearperiod ended December 31, 2007 which report appears in the December 31, 2007 Annual Report on Form 10-K of Central Vermont Public Service Corporation and the reference to our firm under the heading “Experts” in the registration statement. Our report on the financial statements of Vermont Yankee Nuclear Power Corporation refers to the adoption of Statement of Financial Accounting Standards (SFAS) No. 158, Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans as of December 31, /s/
